Citation Nr: 1140145	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-25 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for an upper back disability.

3.  Entitlement to service connection for neuropathy, claimed as bilateral hand numbness, to include as secondary to spinal disability.

4.  Entitlement to service connection for a disability manifested by leg pain, to include as secondary to spinal disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from October 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received (and accepted as timely) in September 2008.  A statement of the case was issued in June 2009; the statement of the case addressed the issues of entitlement to service connection for upper back disability and right foot disability.  A substantive appeal was received in July 2009.

As discussed in the remand section, below, the Board finds that the Veteran's notice of disagreement should be reasonably interpreted to have included in this appeal the issues of entitlement to service connection for neuropathy and for leg pain; however, no statement of the case addressing these issues has yet been issued as of this time.

This appeal originally included the additional issue of entitlement to service connection for lumbar stenosis, which was addressed in the June 2009 statement of the case.  However, a July 2009 RO rating decision granted entitlement to service connection for "myofacial lumbar syndrome with right S1 radiculopathy (claimed as lumbar stenosis)."  This grant awarded the full benefit sought by the Veteran with regard to the claim of entitlement to service connection for his lumbar disability; that issue is therefore no longer in appellate status and is not before the Board at this time.

The Board notes that the Veteran originally requested a Board hearing in his July 2009 substantive appeal submission.  The Veteran was properly notified that he was scheduled for a June 2011 Travel Board hearing at his local RO in accordance with his request.  However, the Veteran failed to report for the hearing and has not petitioned for a rescheduling.  The Board also notes that a copy of an October 2009 RO letter to the Veteran shows that the Veteran had also been scheduled for a December 2009 informal conference or hearing in connection with this appeal, but that the Veteran canceled his request for such a conference or hearing.

The Board notes that the RO has repeatedly characterized the foot issue on appeal as for: "Service connection for foot pain (also in your statement as right foot broke)."  The Board has sought to characterize the issue in a more unambiguous fashion reflecting the Veteran's contentions in this case.  In this regard, the Veteran has repeatedly and clearly identified that the basis of his claim is a documented in-service injury to the right foot involving a probable fracture near the right great toe, which he believes to have caused a current disability featuring the area of the right great toe.  The Board has characterized the issue accordingly, as shown above.

The issues of entitlement to service connection for an upper back disability, neuropathy, and leg pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current chronic right foot disabilities did not have onset during service or for more than a year following service, nor are they otherwise linked to the Veteran's documented in-service right foot injury, nor were they otherwise caused or aggravated by service.


CONCLUSION OF LAW

A chronic right foot disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a letter dated in April 2007.  Moreover, in this letter the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the September 2007 RO rating decision that is the subject of this appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely letter sent in April 2007 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, including in-service records and post-service VA and private medical records, have been obtained.

The Board notes, as discussed in the remand portion of this decision below, that the Veteran has identified private treatment records from Trinity Pain Management that may be pertinent to certain issues on appeal and require some additional actions from the VA in meeting the duty to assist.  Significantly, the copies of VA Forms 21-4142 submitted by the Veteran specifically explain that the treatment at Trinity Pain Management concerned pain management and diagnostics for his lower back pain and related numbness/pain in the right leg; the Veteran has not suggested that the treatment at Trinity Pain Management was pertinent to his separate right foot disability on appeal.  The Board notes that the Veteran unambiguously identified that he received treatment for his right foot disability at Academy Foot and Ankle Specialist, and those private treatment records have been obtained and associated with the claims-file.  The Board finds that all available private records identified by the Veteran as pertinent to the right foot issue on appeal have been obtained.

The Veteran has been afforded a VA examination to evaluate the claimed right foot disability addressed with a final decision in this appeal.  The pertinent July 2009 VA examination report is of record.  The Board notes that the July 2009 VA examination report contains sufficiently specific clinical findings, analysis of etiology, and informed discussion of the facts of record to provide probative medical evidence adequately addressing the single issue decided below (concluding that the Veteran's in-service right foot injury is not related to any current right foot disability).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The Veteran claims entitlement to service connection for a right foot disability, explained in his contentions as having resulted from an injury to his right foot suffered during service.  Specifically, the Veteran describes that he was involved in an in-service motorcycle accident while training at Fort Ord, California, and suffered one or more fractures to his right foot; the Veteran contends that he suffers from ongoing pain in his right great toe as a result (as explained in his September 2008 written statement).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran filed this claim of entitlement to service connection in March 2007 with a statement explaining his contention: "After basic training, at my active duty station in Fort Ord, CA (6-1-1990) I had a motorcycle accident in which I broke some bones in my foot (hairline fractures)...."  The Board notes that the Veteran's service treatment records do document that the Veteran was treated for an incomplete fracture of the head of the first metatarsal, right foot, in March 1991.  The pertinent March 1991 radiographic report shows that the Veteran experienced a motorcycle accident at 40 miles per hour, and had symptoms of pain and swelling prompting radiographic study of his right foot's first and second toes.  Lateral and oblique views showed "essentially normal bony development and mineral content."  The only abnormality found was "a faint radiolucent line noted in the medial aspect of the head of the first metatarsal which may represent an incomplete fracture.  Some soft tissue swelling is noted in that area."  The report notes that "[t]he remainder of the bones do not appear to be remarkable."  The diagnostic impression was: "Probably incomplete fracture , head of first metatarsal."

The Board observes that there is no additional documentation of any related medical attention to a pertinent right foot disability during service, and the record reflects that the Veteran did not undergo a service separation examination as such was determined to be unnecessary.

The essential question in this case, then, is whether any current chronic right foot disability is etiologically linked to the pertinent in-service right foot injury.

The Veteran was provided a VA examination in connection with this appeal in July 2009.  The July 2009 VA examination report was prepared by a competent medical expert following review of the claims-file and direct examination and interview of the Veteran.  The July 2009 examination report discusses the Veteran's in-service right foot injury and his general history of right foot symptomatology.  The report shows that physical examination revealed that there was tenderness along the distal phalanx of the right great toe at the interphalangeal joint with lateral deviation of the distal phalanx.  Significantly, the Veteran was "nontender over the metatarsal area and metatarsal head."  Following consideration of all available information and examination of the Veteran, the VA examiner diagnosed: "Right great toe laterally deviated distal phalanx with medial interphalangeal joint callosity."  Significantly, the examiner's diagnostic findings specifically noted that "[t]here is no pathology in the right first metatarsal head."

The examiner expressed the medical opinion that the Veteran's current right foot disability is "unrelated" to the incomplete fracture of the head of the first metatarsal of the right foot during service.  The examiner's persuasive rationale for this opinion is clearly presented in his explanation: "[the Veteran] is currently having problems with his distal phalanx and interphalangeal joint of his right great toe.  No problems with the distal metatarsal head of the right foot.  Therefore it is completely unrelated."  The Board notes that the July 2009 VA examination report shows that the Veteran's current right foot pathology does not involve the specific segment of the right foot that was injured in March 1991; moreover, the Board notes that the evidence from March 1991 shows no abnormality correlating to the current diagnosis of a laterally deviated distal phalanx."

The Board finds that the July 2009 VA examination report addressing this issue is highly probative evidence, as it presents a competent expert's medical opinion informed by review of all of the pertinent evidence including service treatment records and direct inspection of the Veteran.  As the July 2009 VA examination report is highly probative and presents a medical opinion indicating no nexus between any current right foot disability and the in-service right foot injury, the July 2009 VA examination report weighs significantly against the claim of entitlement to service connection for a right foot disability.

The Board finds that the evidence shows that no aspect of the Veteran's currently diagnosed foot disability was detected during service, and no suggestion of such disability is shown in the diagnostic examination of the right foot at the time of the in-service injury the Veteran cites as the basis of his claim.  The medically documented nature of the in-service injury is such that was specific to a segment that the recent medical evidence shows is not the cause of his current right foot disability.  The competent medical evidence indicates that the current right foot disability is medically unrelated to the in-service right foot injury.  The Board may not engage in its own medical analysis or interpret medical findings to draw its own conclusions on such questions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board must rely upon the medical expertise of appropriate competent professionals.  There is absolutely no competent medical evidence of record indicating that the Veteran's current chronic right foot disabilities are etiologically linked to his military service.

The private medical records from Academy Foot and Ankle Specialist show that the Veteran sought treatment in July 2007 for right foot pain that "has been bothering him for 5 months."  The other included report shows an August 2007 consultation for neuroma of the second interspace of the right foot, with a diagnosis including "hallux limitus" and "capsulitis 2nd MPJ."  These records contain no suggestion of any relationship between a current disability and military service, and indeed these records indicate that the Veteran reported the onset of problematic foot pain was in 2007, or more than 13 years after separation from military service.

The Board has focused its discussion of the evidence upon the information relevant to the Veteran's specific contentions, specifically that he currently suffers from disability of the right great toe as a result or residual of a fracture injury involving the right great toe during service.  The Board notes that the Veteran's service treatment records do contain documentation of treatment for a two week history of blisters on both feet in July 1990.  None of the evidence in the claims-file nor any of the Veteran's contentions in advancing this claim have presented any suggestion that any current claimed right foot disability is related to the Veteran's in-service blisters.  The Board observes that the Veteran's current right foot diagnoses include a callosity; the Board notes that a callosity is not a blister and that neither the Veteran's contentions nor any evidence of record makes any suggestion that the current right foot callosity is related to in-service bilateral blisters.

To the extent that the Veteran's private treatment records include additional diagnoses such as "Capsulitis 2nd MPJ" and "Neuroma 2nd interspace" of the right foot in 2007, the Board notes that there is no suggestion in any evidence that these diagnoses manifested during service.  As such diagnoses are specific to segments of the foot structure other than that involved in the in-service injury the Veteran has cited as the basis of this claim, and as the July 2009 VA examiner had the benefit of review of the claims file and examination of the Veteran (including express acknowledgment of the treatment for neuroma) and found no current right foot disability related to the in-service injury, the Board finds that the evidence and contentions in this case do not raise a need for additional delay and development addressing these other past right foot diagnoses.

The Board's decision in this case addresses the Veteran's express contentions and has sought to consider any basis for entitlement to service connection reasonably raised by the contentions or the record.  The Board finds all theories of entitlement raised in this case have been properly accounted for and addressed in this decision.

Service Connection Conclusion

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for right foot disability.

In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issue on appeal.  The Board acknowledges that the claims file contains a quantity of other documents, including other medical records, but none of the information in these records substantially supports the Veteran's claim or otherwise contradicts the evidence deemed to be most probative in the discussion above.

Here, the evidence does not support finding that the Veteran's current right foot disability is related to his military service.  The Veteran has been afforded a VA examination in connection with his claim; the examiner provided a negative nexus opinion.  The July 2009 VA examiner provided a rationale that addressed and accepted the Veteran's own account of his in-service history (including as documented in the reviewed service treatment records) and his post-service history.  The examiner's opinion is uncontradicted.  No medical professional has provided any opinion indicating that the Veteran's current right foot disability is related to his military service.  None of the Veteran's post-service medical records indicate that any chronic right foot disability is related to his military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the Veteran suggesting continuity of symptoms after service does not provide a persuasive basis to award service connection in this case.  The Veteran's September 2008 indication that his right foot great toe pain has been ongoing since the time of service does not provide a basis for a grant of service connection.  The Veteran's recollections of symptom history were considered by the July 2009 VA examiner both through direct interview and review of the claims-file containing the Veteran's written statements.  While the Veteran's description of his symptom history refers to "ongoing pain in my right great toe" (as in the September 2008 statement) as perceivable to his lay sensibilities, the July 2009 VA examination report draws an important specific medical distinction between the medically determined location of the in-service injury and the different location of the current pathology; although both locations are generally in the area associated with the right great toe, the competent medical opinion drawing the pertinent medical distinction between the locations is significantly persuasive in explaining that the current disability is not in the same location as the in-service injury, and there is no current disability involving the location that was injured during service.  The Board finds that the Veteran's lay statement suggestions of ongoing pain in his right great toe since service do not establish a link between a current disability and the pertinent in-service injury when competent medical evidence clearly establishes that the current disability involves segments of the great toe region distinct from the segment that was involved in the in-service injury.

Furthermore, in any event, the Veteran's September 2008 suggestion that his right foot pain has been ongoing since during service is contradicted by other evidence of record.  As documented in his private medical records, the Veteran's statement to his private foot-care medical provider in July 2007 indicated that his right foot had been bothering him only for the previous five months; the Veteran's discussion of his symptom history at that time is not documented to have referenced any longer symptom history or his military service at all.  The contemporaneous service treatment records show no suggestion of pertinent right foot symptoms at any time other than the time of the March 1991 motorcycle accident; the Veteran remained in service for more than two years after that accident, with no documented symptom complaints or medical treatment from that time in the service treatment records.  The earliest contemporaneous evidence of any chronic foot symptoms, or any pertinent right foot problems following the March 1991 motorcycle accident, comes from the Veteran's filing of this claim for disability benefits in March 2007.  Thus, with regard to any claimed continuity of symptoms since service, the Board finds that such assertions are not credible.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Given the facts that (1) the service treatment records are silent as to any diagnosis of any chronic disability of the right great toe during service and silent as to any symptom complaints specific to the right great toe other than the single episode of injury, (2) that the first evidence of  the current chronic right foot diagnoses is not shown until more than 13 years after service, (3) the Veteran's statement to his private medical provider in July 2007 expressed that he had only experienced right foot symptoms since earlier in 2007, and (4) the competent medical evidence of record distinguishes the currently existing right foot disability from the right foot injury in active service, the Board finds that the Veteran's statements suggesting continuity of symptomatology do not establish continuity of the current chronic right foot disability claimed in this appeal.

Additionally, because the Veteran was not diagnosed with any applicable disability of the right foot within one year of separation of service, there is no presumption that his current right foot disability was incurred during service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Even if the Board were to accept the suggestion from some of the Veteran's contentions that he has experienced some pertinent symptoms continuously since his period of military service, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  With regard to the Veteran's right foot disability claim, there is no showing that any medical professional has ever provided an opinion that any current diagnosed right foot disability is related to his period of military service or to the symptomatology associated with the documented in-service injury to the right foot that is the basis of the Veteran's claim.

The Board acknowledges the Veteran's belief that his current right foot disability is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between military service and a chronic right foot disability diagnosed more than a year after service requires specialized training, and may therefore not be established by lay opinions on etiology.  Again, to the extent that the Veteran, as a layperson, is competent to report symptoms he has experienced, his assertions regarding a continuity of such symptoms since service are less persuasive in this case than the competent medical evidence in the VA examination explaining that the in-service injury and the current disability involve distinct locations such that they are not medically related.

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for disability of the right foot, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a right foot disability is denied.  See 38 U.S.C.A § 5107.


ORDER

Service connection for a right foot disability is not warranted.  To this extent, the appeal is denied.


REMAND

The Board notes that the claim on appeal arises from a March 2007 filing that featured contentions regarding a foot injury (as addressed above) as well as in-service back pain and a substantial in-service back injury together with leg pain and neuropathy.  The RO interpreted the claim as raising five service connection issues for adjudication: (1) lumbar disability, (2) neuropathy (also claimed as numb bilateral hands), (3) leg pain, (4) upper back disability, and (5) foot pain (claimed as right foot broke).  The lumbar issue was resolved before the appeal arrived at the Board, the upper back issue must be remanded for additional development as discussed below, and the right foot issue has been addressed by the Board's decision discussed above.

The remaining two issues, however, have not been prepared for appellate review because the RO did not read the Veteran's September 2008 notice of disagreement as inclusive of the neuropathy and leg pain issues.  The Board, however, believes that the September 2008 notice of disagreement should be reasonably understood to have encompassed those issues.  The leg pain and neuropathy issues were originally raised in tandem with the spinal issues that the Veteran clearly associates with the leg pain and neuropathy.

By rating decision in September 2007, the RO denied service connection for the five issues listed just above.  The Veteran's September 2008 notice of disagreement expresses a desire to appeal the September 2007 denial and does not appear to limit the appeal.  Although the Veteran first refers to his claimed "injuries to my back and right foot," he makes no statement to exclude the leg pain and neuropathy issues that he has associated with the back injury.  Moreover, importantly, the September 2008 notice of disagreement goes on to explain his disagreement with express reference to "incessant neural burning/numbness" and "pain, bilaterally throughout my legs."  Under the circumstances, understanding all of the Veteran's pertinent contentions, the Board believes that the September 2008 notice of disagreement encompassed (rather than having excluded) the issues in the appealed rating decision involving "neuropathy (also claimed as numb bilateral hands)" and "leg pain."

No statement of the case has been issued to address the service connection claims involving neuropathy and leg pain in this case, as the June 2009 statement of the case excludes these issues.  The United States Court of Appeals for Veterans Claims (Court) has now made it clear that the proper course of action is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the issues remaining on appeal involving the Veteran's claimed back disability and claimed secondary disabilities, the Board observes that all relevant private treatment records may not be associated with the claims file.  In this regard, the Board notes that the Veteran submitted a VA Form 21-4142 in January 2009 authorizing VA to request and obtain treatment records from "Trinity Pain Management."  The Veteran specified certain dates, but also indicated that he was unsure of some of the dates.  The RO attempted to obtain the corresponding records in February 2009.  In March 2009, the private medical facility notified the RO that the Veteran had not received treatment at the facility within the specified date range, but did confirm that the Veteran had received treatment prior to the specified date range.  The RO then requested that the Veteran submit a new VA Form 21-4142 with revised dates pertaining to this private medical facility.  The claims-file reflects that the Veteran did submit the needed revised VA Form 21-4142 in March 2009; the claims-file contains a somewhat illegible but nevertheless recognizable copy of the pertinent revised VA Form 21-4142 completed by the Veteran in March 2009.  A fax coversheet filled out by the Veteran from the same time contains his comment that he was still not precisely sure of the exact dates of treatment, but believed that some of his other private medical records would contain information that would help to determine the correct dates.  Another fax cover sheet appears to indicate that the RO then transmitted these materials to Trinity Pain Management in March 2009.

However, although the claims-file does not contain an indication of any response from Trinity Pain Management following the March 2009 correspondence, it appears that the RO itself lost track of the pertinent correspondence.  A May 2009 letter from the RO to the Veteran states that in March 2009 the RO was notified by Trinity Pain Management that there were no records for the date range originally identified by the Veteran, and then the RO incorrectly indicated that the Veteran had never replied to the request for a revised VA Form 21-4142.  The May 2009 letter then states that if the Veteran failed to reply within 30 days, the RO would assume that no medical records were available.

The Board notes that the claims-file reflects that the Veteran did indeed reply to the RO's March 2009 request for a revised VA Form 21-4142, and a somewhat illegible copy of the Veteran's revised VA Form 21-4142 from March 2009 is in the claims-file.  Thus, it appears that the Veteran has cooperated with the RO and has twice requested assistance in obtaining his pertinent private treatment records from Trinity Pain Management.  Furthermore, it appears that Trinity Pain Management replied to the first request to inform the RO about the incorrect date range and confirming that the Veteran previously received medical care at that facility.  Under the circumstances, especially as it appears that the RO may have lost track of the open status of the revised request to Trinity Pain Management, VA's duty to assist requires more appropriate follow-up to determine the availability of the private records the Veteran has requested.

The Board notes that these records are not associated with the claims file.  The Board finds that the record is unclear as to whether these records are available.  The Board is of the opinion that further efforts should be undertaken to obtain these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Finally, the resolutions of any attempts to obtain records of in-service hospitalizations identified by the Veteran in two  VA Forms 21-4142 are not entirely clear to the Board's review of the claims-file.  Any necessary follow-up with regard to obtaining the identified in-service hospitalization records should be completed during the processing of this remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to obtain and associate with the claims file the private medical records from Trinity Pain Management identified by the Veteran in connection with the revised VA Form 21-4142 he submitted in reply to the RO in March 2009.  Any appropriate follow-up for any of the other VA Forms 21-4142 submitted by the Veteran that have not resulted in obtaining the sought records should also be completed (including the VA Forms 21-4142s pertaining to in-service hospitalizations).  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The RO/AMC should take appropriate action pursuant to 38 C.F.R. § 19.26, including issuance of a statement of the case, on the appeal initiated by the Veteran from the September 2007 rating decision for the issues of entitlement to service connection for neuropathy (claimed as bilateral hand numbness) and for a disability manifested by leg pain.  The Veteran should be advised of the need to file a timely substantive appeal if he wishes to complete an appeal from that determination.

3.   After completion of the above and any additional development deemed necessary, the RO/AMC should review the expanded record and readjudicate the issues remaining on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


